Citation Nr: 0020889	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  98-03 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from December 1976 to January 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in July 1999, at 
which time it was remanded for additional development.  That 
development has been completed and the case returned to the 
Board.

On VA examination in November 1999, it was reported that the 
veteran had been unemployed for approximately two years.  
This report could be construed as raising a claim for total 
rating for compensation purposes based on individual 
unemployability or to VA pension benefits.  These issues have 
not been adjudicated and are referred to the RO for 
appropriate action.



FINDING OF FACT

Manifestations of the veteran's low back disability include 
arthritic changes, disc some space narrowing, no more than 
moderate limitation of motion and complaints of pain 
unsupported by objective manifestations; but do not include 
listing of the whole spine, evidence of neuropathy or 
radiculopathy, or functional impairment.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a low 
back disability have not been met.  38 U.S.C.A. §§ 1151, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Code 5292 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the service records shows that the veteran was 
seen on several occasions with complaints of low back pain 
due to muscle strain in the lumbar area.  

The veteran was accorded a VA examination in April 1990.  On 
examination, there was full range of motion.  There was no 
evidence of neurological changes.  The diagnosis was history 
of chronic low back pain.   

VA outpatient treatment records dated from September 1996 to 
April 1997 show that the veteran was seen with complaints of 
chronic low back with occasional radiation, left leg.  
Clinical findings included back pain, back strain, and spasm.   
Comuted tomography scan of the lumbar taken in September 1996 
revealed moderate narrowing of disc space at the L3-4 level.  

Myelogram of the lumbar spine dated in April 1997 revealed 
bulging of the disc at the L3-4 level with very mild 
generalized bulging at the L4-5 level.  

VA outpatient treatment records dated from May 1997 to April 
2000 show that the veteran participated in physical therapy 
for chronic low back pain.  Clinical findings included muscle 
spasm, limited motion, and pain.  VA outpatient treatment 
records dated in April 2000, show that the veteran complained 
of chronic back pain, which interfered with his employment as 
a carpenter.  No findings were reported and it was noted that 
he was not currently taking any medication, although 
ibuprofen had provided minimal relief in the past.  

The veteran was accorded a VA spine examination in June 1997.  
On examination, the veteran's posture was described as normal 
with a normal lumbar curvature.  He was noted that he held 
himself "very gingerly."  There was no tenderness over the 
lumbar spine.  Range of motion was as follows: forward 
flexion was to 35 degrees, backward extension was to 10 
degrees, lateral flexion was to 30 degrees on the right and 
20 degrees on the left, and rotation was to 30 degrees on the 
right and 25 degrees on the left.  Straight leg raising to 25 
degrees on the right and 20 degrees on the left produced low 
back pain.  The diagnosis was traumatic low back injury with 
disc space narrowing L3-4 with nerve root impingement.  

The veteran was accorded a VA examination in November 1999.  
On examination, there was no hypertonicity of the lumbar 
muscles and no sciatic notch tenderness.  The lumbar 
paraspinal muscles were well developed.  There was no spasm.  
Waddell's sign was described as strongly positive at 4/5.  
There was no lower back pain to light touch.  The examiner 
reported that range of motion was volitionally restricted.  
It was noted that the veteran on his own would only flex to 
10 degrees, extend to 10 degrees, laterally flex to 10 
degrees, bilaterally; and laterally rotate to 35 degrees, 
bilaterally.  Motor strength testing was "excellent."

The veteran was able to sit upright on the examination table 
with the foot rest of the table elevated.  The veteran was 
able to forward flex to 110 degrees without any discomfort, 
as measured by a goniometer.  This was in contrast to testing 
of lumbar flexion, free will standing, which was to 10 
degrees.  X-rays were interpreted as revealing normal lumbar 
vertebral bodies.  Disc spaces were well maintained with 
slight reduction in disc space at L3-4, L4-5.  There was a 
hint of sclerosis at L5-S.  The examiner reviewed the April 
1997 computed tomography and myelogram and concluded they 
were normal studies.  The diagnosis was degenerative disc 
disease in the lower lumbar spine, no disc herniations, and 
no clinical evidence of radiculopathy.  

The examiner reported that veteran was willing to cooperate 
with range of motion exercises to a very minimal extent.  
Subsequent testing documents good flexion capability in 
striking contrast with the veteran's own report of limitation 
and production of limitation.  The examiner reported that he 
found no abnormal motion as the back was examined with 
progressive flexion done in the seated position.  Motor and 
reflex were normal.  The examiner reported that there were no 
observable functional limitations.  The veteran had 
functional pain behaviors indicated by the positive Waddell's 
sign.  The examiner concluded that the veteran had a "pretty 
unremarkable," musculoskeletal and neurological examination.  
The examiner reported that there was definitely no functional 
impairment due to pain.  In sum, the examiner reported that 
there were no physical findings to support the veteran's 
subjective complaints.  Electromyography studies revealed no 
electrophysiological evidence of radiculopathy involving the 
lower extremities.  


Pertinent Law and Regulations

Disability evaluations are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  

Generally, the degrees of disabilities specified are 
considered adequate to compensate for loss of working time 
proportionate to the severity of the several grades of 
disability. 

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

The veteran's back disability has been evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5292, which provides a 20 
percent evaluation when there is moderate limitation of 
motion of the lumbar spine.  The maximum rating of 40 percent 
is for assignment when the restriction of motion of the spine 
is severe.  38 C.F.R. § 4.71a, Code 5292.

The low back disability could also be evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  A 20 percent 
evaluation requires moderate and recurrent symptoms 
associated with intervertebral disc syndrome.  The next 
higher rating of 40 percent is provided for severe 
intervertebral disc syndrome, manifested by recurring attacks 
with intermittent relief.  The maximum 60 percent rating 
requires pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

The disability can also be evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5295, which provides a 20 
percent evaluation when there is lumbosacral strain with 
muscle spasm on extreme forward bending, and a unilateral 
loss of lateral spine motion, in the standing position.  A 40 
percent evaluation is provided for severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The Court has held that, when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1999) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.40 provide as follows:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body on normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.

Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

The provisions of 38 C.F.R. § 4.45 provide:

As regards the joints the factors of 
disability reside in reduction of their 
normal excursion of movements in 
different planes. Inquiry will be 
directed to these considerations: (a) 
less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, and so forth); (b) more movement 
than normal (from flail joint, 
resections, nonunion of fracture, 
relaxation of ligaments, etc.); (c) 
weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, 
divided or lengthened tendons, and so 
forth); (d) excess fatigability; (e) 
incoordination, impaired ability to 
execute skilled movements smoothly; and 
(f) pain on movement, swelling, deformity 
or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

38 C.F.R. § 4.45.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "compensation for service-connected injury is 
limited to those claims which show present disability" and 
held that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  See also Fenderson v. West, 12 Vet. App. 119 
(1999).

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased rating is well grounded with 
the meaning of the statutes and judicial construction.  
38 U.S.C.A. § 5107(a).  In order to present a well grounded 
claim for an increased rating of a service connected 
disability, a veteran only need to submit his or her 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased 
in severity since the last evaluation.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Furthermore, it is 
believed that the veteran's claim for an increased rating has 
been adequately developed for appellate purposes by the RO 
and that a decision may be rendered without further 
development.  

The Board notes that the veteran submitted an application for 
VA vocational rehabilitation in September 1996, and reported 
during the most recent VA examination that he was a student 
receiving vocational rehabilitation benefits.  The veteran's 
vocational rehabilitation folder, if existent, has not been 
associated with the claims folder.  However, the record does 
contain complete current clinical records and a 
contemporaneous examination.  As noted earlier the 
examination showed an essentially normal back.  Thus, a 
vocational rehabilitation folder could not serve to show that 
the veteran's back disability constituted a serious 
employment handicap so as to support his claim on a schedular 
or extra-schedular basis.  The Board further notes that in 
its July 1999 remand, the veteran was requested to furnish 
information as to any treatment he had received, and also to 
submit employment records.  He made no mention of the 
existence of a vocational rehabilitation folder.

The veteran would be entitled to a rating in excess of 20 
percent if he had more than moderate limitation of motion of 
the lumbar spine.  However, on the most recent VA 
examination, the veteran was less than cooperative with range 
of motion studies.  For example, on his own, the veteran was 
only willing to forward flexion to 10 degrees and subsequent 
goniometer measurements revealed forward flexion to 110 
degrees.  The examiner noted the significant disparity and 
concluded that there was no abnormal motion, because testing 
documents revealed good flexion in contrast to the veteran's 
subjective report of limitation.  

Moreover, the veteran was observed to have better motion of 
the lumbar spine, in that he was able to undress and get on 
and off the examining table, and perform other movements with 
visible discomfort.  The examiner also noted that the 
computed tomography scans and myelogram were normal.  Also 
neurological testing revealed no evidence of radiculopathy 
and essentially unremarkable.  In view of the comments made 
by the most recent VA examiner and the reported findings, the 
Board cannot conclude that the veteran's present level of 
disability is productive of more than moderate limitation of 
motion.  

A rating in excess of 20 percent under Diagnostic Code 5295 
would require a showing of severe lumbosacral strain, listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with arthritic 
changes or narrowing or irregularity of joint spaces; or some 
of these manifestations with abnormal mobility on forced 
motion.  The veteran's spine has been found to have good 
alignment with only a hint of sclerosis at L5-S.  There have 
been no reports of listing, and as discussed above, it has 
not been shown that he has had any more than moderate 
limitation of forward flexion.  Abnormal mobility has not 
been reported in any of the medical examinations.  Therefore, 
the veteran would not be entitled to an evaluation in excess 
of 20 percent under Diagnostic Code 5295.  

An evaluation in excess of 20 percent under Diagnostic Code 
5293 would require that the veteran have severe or pronounced 
intervertebral disc syndrome.  As noted above, recent 
neurological testing was essentially negative.  This is not 
indicative of a severe intervertebral disc disease.  Other 
findings reported on the most recent examination reflect that 
the veteran has good motor strength and no pathological 
reflexes.  Given the relatively few abnormal findings, the 
Board is unable to conclude the veteran has had more than 
moderate intervertebral disc disease. 

The veteran could receive an increased evaluation under any 
of the aforementioned diagnostic codes for additional 
limitation of motion resulting from functional impairment.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.  Although the provisions of 38 C.F.R. § 4.59 would not 
apply since the veteran does not have arthritis.

However, as has been noted above, the most recent examination 
accorded the veteran revealed no additional functional 
impairment.  Although the veteran has referred to constant 
pain in the low back, the severity of the pain he experiences 
has been called into question by the most recent examiner.  
The Board is unable to conclude on the basis of this record, 
that there is any additional loss of motion due to functional 
impairment.  Ultimately, the Board finds that the veteran is 
not entitled to an evaluation in excess of 20 percent due to 
additional functional limitation. 

Under the provisions of 38 C.F.R. § 3.321(b), in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Id.

Moreover, the Court has not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own. 
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating, Floyd, 9 Vet. App. 
at 96

In the instant case the RO considered the applicability of § 
3.321 in the May 2000, supplemental statement of the case.  
Accordingly consideration of this question by the Board does 
not prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In his substantive appeal, the veteran reported that his 
service-connected back disability had caused him to undertake 
"a reduced workload."  The 1999 VA examiner reported that 
the veteran had been unemployed for the previous two years.  
During VA outpatient treatment in April 2000, it was reported 
that the veteran complained of difficulty working as a 
carpenter because of his back pain.  These statements raise 
the question of entitlement to an extraschedular rating.  
Spurgeon v. Brown, 10 Vet App 194 (1997); see Hibbard v. 
West, 13 Vet. App. 546 (2000); cf. Spencer v. West, 13 Vet. 
App. 376 (2000).

The veteran's low back disability has not required any 
periods of post-service hospitalization, accordingly the 
Board is unable to conclude that the veteran's disability has 
required frequent periods of hospitalization.

As to the question of whether the disability causes marked 
interference with employment, the most recent VA examination 
report shows that the veteran's back was essentially normal.  
The examiner reported no abnormal motion and no functional 
limitations of the lumbar spine.  The veteran's subjective 
complaints were found to be unsupported by objective 
evidence.  Given the current level of objective 
symptomatology, and that the veteran appears to currently be 
successfully working as a college student, the Board finds 
that the veteran's low back disability does not cause marked 
interference with employment, or otherwise warrant an 
extraschedular evaluation.

The Board finds that the criteria for a rating in excess of 
20 percent for a low back disability are not met.



ORDER

Entitlement to a rating in excess of 20 percent for a low 
back disability is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

